Citation Nr: 1723603	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  07-15 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total rating based on individual unemployability due to service connected disabilities (TDIU), to include entitlement on an extra-scheduler basis.


REPRESENTATION

Veteran represented by:	Richard V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1956 to August 1958. 

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Nashville, Tennessee, Department of Veterans Affairs (VA) Regional Office (RO), which, in pertinent part, denied a claim for TDIU.  The Board remanded the instant claim in August 2010 and April 2011 for further development. 

In March 2013, the Board issued a decision that denied the Veteran's claim of entitlement to TDIU.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court). 

In May 2014, the Court issued a memorandum decision that vacated the March 2013 Board decision that denied entitlement to TDIU, and remanded that matter to the Board for action in compliance with the instructions in the memorandum decision.

In December 2014, the Board remanded this claim for further development to include referral to the VA Director of Compensation and Pension services.  This development has been completed in the Veteran's appeal has returned to the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran is unemployable due to his service-connected disabilities.


	

CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Given that the Board is granting the Veteran's claim for service connection for a low back disability there is no need to discuss whether the Veteran has received sufficient notice or assistance with regard to these claims because any potential error would be harmless.

Total Disability Rating Due to Individual Unemployability

TDIU is governed by 38 C.F.R. § 4.16  , providing that such a rating may be assigned where the scheduler rating is less than total, and when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (2015).

Merits

Here, the Veteran is service-connected for the following: anxiety disorder, NOS (rated as 30 percent disabling), bilateral hearing loss (rated as 30 percent disabling), and bilateral tinnitus (rated as 10 percent disabling); these ratings result in a 60 percent combined evaluation which does not render him eligible for a TDIU under the scheduler percentage requirements contemplated by VA regulation.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  However, all Veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16 (b).

In August 2016, the VA Director of Compensation Service responded to a request for consideration of the issue of entitlement to a total disability evaluation based on individual unemployability due to service-connected disorders on an extra-scheduler basis.  The August 2016 memorandum from the Director of Compensation Service stated that entitlement to individual unemployability on an extraschedular basis was not warranted.  Since the Director determined that entitlement to an extraschedular rating based on individual unemployability was not warranted, the Board now has jurisdiction to decide the issue.  See Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  The Board notes that it does so while placing no weight on the findings of the Director of Compensation Service, as that is a non-binding administrative determination and does not constitute medical evidence.  See Wages v. McDonald, 27 Vet. App. 233, 239 (2015).

The only remaining issue is whether the Veteran was able to secure or follow a substantially gainful occupation as a result of service connected disability.  During this time, an August 2011 VA psychiatrist, a October 2011 audiological opinion, and a September 2014 opinion all have found that the Veteran is unemployable because of the combined effects of his service connected bilateral hearing loss and anxiety.  Most recently, the same consultant who provided the September 2014 private opinion provided a rebuttal to the August 2016 decision by the VA Director of Compensation and Pension.  This rebuttal provided detailed analysis of both the effects of the Veteran's service connected disabilities on his employability and the flawed conclusion found in the August 2016 decision.  The Board finds that this opinion is especially probative on the matter of the Veteran's employability.

The Veteran's occupational history comprises of work as a laborer and a power plant maintenance helper in a textile mill from 1982 to 1997, when the mill was shuttered.  The Veteran's educational history reveals an eighth grade education.

The Board reasons that the combination of the Veteran's PTSD and his unique combination of audiological and acquired psychiatric disabilities, along with his educational level and employment background, render him unemployable.  Therefore, the Board finds that a total disability rating due to individual unemployability is appropriate.



ORDER

TDIU is granted, subject to the regulations applicable to the payment of monetary benefits.







____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


